        Case 3:20-cv-02624-SK Document 38 Filed 04/19/21 Page 1 of 2




     ALLACCESS LAW GROUP
 1   Irene Karbelashvili, State Bar Number 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, State Bar Number 302971
 3   irakli@allaccesslawgroup.com
     1400 Coleman Ave, Ste F28
 4   Santa Clara, CA 95050
     Telephone: (408) 295-0137
 5   Facsimile: (408) 295-0142
 6
     Attorneys for Y.B., Plaintiff
 7

 8                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN FRANCISCO DIVISION
11
12
13                                                   )   Case No. 20-cv-02624-SK
       Y.B., a minor, by and through her Guardian    )
14     Ad Litem, NATALIIA BYKON,                     )   STIPULATION DISMISSING ACTION
                                                     )   WITH PREJUDICE
15                            Plaintiff,             )
                                                     )
16                          vs.                      )
17                                                   )
       STATE OF CALIFORNIA et al.                    )
18                                                   )
                              Defendants.            )
19                                                   )
20
21
22
23
24
25
26
27


                        STIPULATION DISMISSING ACTION WITH PREJUDICE
                                              1
        Case 3:20-cv-02624-SK Document 38 Filed 04/19/21 Page 2 of 2




 1           Y.B, by and through her Guardian Ad Litem (“Plaintiff) and STATE OF CALIFORNIA;

 2   CALIFORNIA DEPARTMENT OF PARKS AND RECREATION; and CITY OF PACIFICA

 3   (collectively, “Defendants”), stipulate pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) that this action be

 4   dismissed in its entirety with prejudice with each side bearing their own attorney’s fees, costs, and

 5   litigation expenses.

 6
             Dated: April 19, 2021                            /s/ Gregory Fox
 7                                                            Gregory Fox, Attorney for Defendants
                                                              STATE OF CALIFORNIA; CALIFORNIA
 8
                                                              DEPARTMENT OF PARKS AND
 9                                                            RECREATION; and CITY OF PACIFICA

10
             Dated: April 19, 2021                            /s/ Irakli Karbelashvili
11                                                            Irakli Karbelashvili, Attorney for Plaintiff
                                                              Y.B.
12

13

14

15                                             Filer’s Attestation
16
             I, Irakli Karbelashvili, attest that I received concurrence from the signatories in the filing
17   of this document.

18                                                   /s/ Irakli Karbelashvili
                                                     Irakli Karbelashvili
19

20

21

22

23

24

25

26

27


                            STIPULATION DISMISSING ACTION WITH PREJUDICE
                                                  2
